Citation Nr: 1825689	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back disability, including degenerative disc disease, including as secondary to service-connected knee and foot disabilities.   



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from January 1995 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA low back examination in May 2013.  The examiner diagnosed the Veteran with degenerative disc disease.  He also noted that the Veteran had suffered a herniated nucleus pulposus (i.e. herniated disc) the previous year; had undergone L3-L5 spinal fusion surgery; and currently had bilateral L5 radicular pain to the calf.  The examiner subsequently concluded that the Veteran's lumbar spine degenerative disc disease was less likely than not incurred in or caused by any claimed in-service injury, event or illness.  

In reaching this conclusion, the examiner relied in part on a finding that the Veteran had normal low back X-rays in service.  However, a June 1995 lumbar spine X-ray report showed minimal disc narrowing at L5-S1 and noted that a further evaluation with a CT scan or MRI might be required if the Veteran's symptoms were worsening or he was experiencing radiculopathy.  As the Veteran was experiencing radiculopathy at that time (i.e. low back pain radiating to the calves), a subsequent June 1995 CT scan was performed, which produced a diagnostic impression of slight central disc bulge at L5.  Given that these service treatment records indicate that some level of disc pathology was noted during the June 1995 radiology testing in service; the Veteran's current degenerative disc disease is present in the same area of the spine; and the Veteran's symptoms prior to surgery in 2012 appear similar to those experienced during service, the Board finds that an addendum opinion or new VA examination is required to assess the likelihood that the Veteran's current low back disability is related to the back problems he experienced in service.  

Also, in a November 2015 letter, the private orthopedic surgeon who performed the Veteran's spinal surgery, Dr. V.K., opined that the Veteran's spine disease was most likely secondary to service connected lower extremity disability and accompanying abnormal gait, which had damaged his spine ligaments and discs.  This opinion was based in part on the underlying premise that the Veteran is service connected for bilateral knee and ankle disabilities when in fact he is service-connected for bilateral knee and foot disabilities.  Also, it is not clear from the record that the Veteran has actually had a longstanding antalgic gait.  In this regard, there does not appear to be any specific medical documentation of record pertaining to the Veteran's lower extremity and low back function for the period from separation from service in 1998 until 2013, aside from the general comment provided Dr. V.K.  However, his opinion still suggests that the Veteran's service connected lower extremity disabilities may have caused or aggravated his current lumbar spine disability.  Accordingly, on remand, the VA examiner should also provide opinions, which address this potential secondary relationship.  

Prior to arranging for the addendum opinion or new examination, the AOJ should ask the Veteran to identify all sources of treatment or evaluation he has received for his low back disability since separation from service and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for low back disability since separation from service and secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

In particular, ask the Veteran to provide a release of information for Dr. V.K. / Orthopedic Associates, L.L.P. so that the RO can attempt to obtain records of his spinal surgery and accompanying evaluation and treatment. 

2.  After undertaking the above development to the extent possible, obtain addendum opinion to the May 2013 VA examination.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  The Veteran should be scheduled for another spine examination only if determined necessary.  After reviewing the claims file, the examiner should specifically address the following:

A) The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disability is caused by, or otherwise etiologically related to, his active military service.  

In formulating this opinion, the examiner should specifically consider the June 1995 CT scan report showing a diagnostic impression of slight central disc bulge at L5; other service treatment records documenting low back and radicular symptoms, including from March 1995, May 1995, June 1995, October 1996, February 1997 and May 1997; the November 2015 letter from the Veteran's spine surgeon, Dr. V.K.; any other pertinent post-service medical records; and any other information deemed pertinent.   

B) The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected knee and feet disabilities caused his current low back disability, to include as due to an altered gait.

In formulating this opinion, the examiner should specifically consider the November 2015 letter from the Veteran's spine surgeon, Dr. V.K., along with any other information deemed pertinent.   

C) The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected knee and/or foot disabilities have aggravated his current low back disability, to include as due to an altered gait.

In formulating this opinion, the examiner should specifically consider the November 2015 letter from the Veteran's spine surgeon, Dr. V.K., along with any other information deemed pertinent.   

If the examiner finds that that any current low back disability was aggravated by the Veteran's service-connected knee and/or foot disabilities, then the examiner should specify the baseline level of disability of the low back disability prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected knee and/or foot disabilities. 

A detailed rationale for all opinions must be provided.  If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3.  Finally, after the above development and any other development deemed necessary has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

